               CASE 0:20-cr-00180-ECT Doc. 13 Filed 09/21/20 Page 1 of 6

AO l99A (Rev. 12ll l) Order Setting Conditions of Release                                              Marc Bell Gonzales



                                   UNITED STATES DISTRICT COURT
                                                 for the
                                         District of Minnesota


    United States of America.

                   V.
                                                        I
                                                        I
                                                        I
                                                        I
    Marc Bell Gonzales                                  I          Case   No. 0864 0:20CR00180-001
                                                        I
         pefendant                                      I
                                                        I
                                                        I



                            ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subiect to these conditions:

       (1)              The defendant must not violate any federal, state, or local law while on release.

       (2)              The defendant must cooperate in the collection of a DNA sample                  if it   is
                        authorized by 42 U.S.C. $ 14135a.'

       (3)              The defendant must advise the court or the pretrial services offrce or
                        supervising officer in writing before making any change of residence or
                        telephone number.

       (4)              The defendant musdappear in court as required and, if convicted, must
                        surrender as directed to serve a sentence that the Court may impose.
                        The defendant must appear at
                        on

                        If blank, defendant will be notified of next appearance.

       (5)              The defendant must sign an appearance bondl             if ordered.

rThe Director of the FBI is required by law to promptly expunge from the index describedin 42 USC Section
14132(a), the analysis of the DNA sample collected from this Defendant upon receipt by the Attorney General of a
certified copy of a final court order establishing: I ) that no indictment was returned, or 2) that the charges giving rise
to this Order Setting Conditions of Release were dismissed, or 3) that Defendant was acquitted of the charges giving
rise to this Order setting Conditions of Release. In the event any of the foregoing occur, Defendant or his or her
Attorney should submit a proposed Order to the Court specifying which of the foregoing events occurred, and
sufficient information regarding his or her identity and the charges giving rise t0 this Order Setting Conditions of
Release to enable the FBI to match the Order to the DNA sample to be expunged. To accomplish the expungement,
once the Order is entered, the Defendant or his or her Attorney must send a certified copy of the Order to:

           Federal Bureau of Investieation
           Laboratory Division
           2501 Investigation Parkway
                                                                                                                      sEP 2   2zszl,
           Quantico, V L 22135                                                                                                    l{fr
           Attn: Federal Convicted Offender Program Manager
                                                                                                                     DlsTRlcT Cq!RT3T'PAUL
More information is available at: www.fbi.gov/about-us/lab/biometric-analysis/codis/codis_expungement
Page I I
              CASE 0:20-cr-00180-ECT Doc. 13 Filed 09/21/20 Page 2 of 6

AO l99B (Rev.08/2015) Additional Conditions of Release                                   Marc Bell Gonzales


                              ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked
below:

n      (6)           The defendant is placed in the custody of:
                     Person or organization Merle Bell-Gonzalez
                     Address (Only if above is an organization)
                     Citv and State
                     Tel No. (if orgAniratloD

Who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's
appearance at all court proceedings, and (c) notiff the court immediately if the defendant violates
a condition of release or is no lonser in the custodian's custodv.
                                   Signed:
                                               Custodian or Proxy                   Date

tr     (7)           The defendant must:



       x      (a)    submit to supervision by and report for supervision to the U.S. Probation and
                     Pretrial Services Office as directed and ensure your supervising officer has a
                     means to reach you.

       u      (b)    continue or actively seek employment.

       u      (c)    continue or start an education program.


       tr     (d)    surrender any passport, Green Card, Visa, Advanced Parole Document, Refugee
                     Travel Permit/Reentry Document, or other foreign travel document to Probation
                     and Pretrial Services as directed.


       x      (e)    not obtain a passport, Green Card, Visa, Advanced Parole Document, Refugee
                     Travel Permit/Reentry Document, or other foreign travel document.

       X      (0    abide by the following restrictions on personal association, residence, or travel:
                    Travel shall be restricted to Minnesota unless affroved by the sunervising
                    nffincr


       X G)          avoid all contact, directly or indirectly, with any person who is or may be a
                     victim or witness in the investigation or prosecution, including:
                     Coconsfrirator A H as idenfified in the Tnformafion

       tr     (h)    get medical or psychiatric treatment:



       !      (D     return to custody    each           at                o'clock after beine released
                      at                   o'clock for employment, schooling, or the following
                     purpose(s):

                              ADDITIONAL CONDITIONS OF RELEASE
Pagel2
              CASE 0:20-cr-00180-ECT Doc. 13 Filed 09/21/20 Page 3 of 6

AO l99B (Rev. 08/2015) Additional Conditions of Release                                   Marc Bell Gonzales




       n      c)     maintain residence at a halfway house or community corrections center, as the
                     pretrial services office or supervising officer considers necessary, and observe
                     the rules and regulations of that facility.


       tr     (k)    not possess a firearm, destructive device, or other weapon.


              (D
       tr            not use alcohol X at all         n   excessivelv.


       x      (m)    not use or unlawfully possess a narcotic drug or other controlled substances
                     defined in 21 U.S.C. $ 802, unless prescribed by a licensed medical practitioner.


       x      (n)    submit to testing for a prohibited substance if required by the pretrial services
                     office or supervising officer. Testing may be used with random frequency and
                     may include urine testing, the wearing of a sweat patch, a remote alcohol testing
                     system, and/or any form of prohibited substance screening or testing. The
                     defendant must not obstruct, attempt to obstruct, or tamper with the efficiency
                     and accuracy ofprohibited substance screening or testing.


       x      (o)    participate in a program of inpatient or outpatient substance abuse therapy and
                     counseling if directed by the pretrial services office or supervising officer.

       !      (p)    participate in one of the following location restriction programs and comply
                     with its requirements as directed.
                     tr (i) Curfew. You are restricted to your residence every day
                                    E from                  to             or
                                    ,--., ua o,raa,ao oy r* pr"-,r*,
                                                                  ,"*,aes ouicer, or

                     tr (iD        Home Detention. You are restricted to your residence at all times
                                   except for employment; education; religious services; medical,
                                   substance abuse, or mental health treatment; attorney visits; court
                                   appearances; court-ordered obligations; or other activities approved
                                   in advance by the pretrial services office or supervising officer; or

                      tr (iii)     Home Incarceration. You are restricted to 24-houva-day lockdown
                                   at your residence except for medical necessities and court
                                   appearances or other activities specifically approved by the court.




Page | 3
              CASE 0:20-cr-00180-ECT Doc. 13 Filed 09/21/20 Page 4 of 6

AO l99B (Rev.08/2015) Additional Conditions of Release                                   Marc Bell Gonzales


                             ADDITIONAL CONDITIONS OF RELEASE


       n      (q)    submit to location monitoring as directed by ttre pretrial services office or
                     supervising offtcer and comply with all of the program requirements and
                     instructions provided.

                     n            you must pay all or part ofthe cost ofthe program based upon your
                                  ability to pay as determined by the pretrial services office or
                                  supervising officer.


       tr     G)     report as soon as possible, to the pretrial services office or supervising officer
                     every contact with law enforcement personnel, including arrests, questioning, or
                     traffic stops.

       x      (s)    Submit to a mental health evaluation for determining whether mental health
                     treatment necessary and follow any recommendations.

       a      (t)    Comply with all conditions set forth in Hennepin County District Court (Case
                     No.: 27-CR-19-12060




Page | 4
              CASE 0:20-cr-00180-ECT Doc. 13 Filed 09/21/20 Page 5 of 6

AO l99C (Rev. 09/08) Advice of Penalties                                             Marc Bell Gonzales




                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance
ofa warrant for your arrest, a revocation ofyour release, an order ofdetention, a forfeiture of
any bond, and a prosecution for contempt of court and could result in imprisonment, a fine, or
both.
         While on release, if you commit a federal felony offense the punishment is an additional
prison term of not more than ten years and for a federal misdemeanor offense the punishment is
an additionalprison term of not more than one year. This sentence will be consecutive (i.e., in
addition to) any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to:
obstruct a criminal investigation; tamper with a witness, victim, or informant; retaliate or attempt
to retaliate against a witness, victim, or informant; or intimidate or affempt to intimidate a
witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation,
or intimidation are significantly more serious if they involve a killing or attempted killing.
         If, after release, you knowingly fail to appear as the conditions of release require, or to
surrender to serve a sentence, you may be prosecuted for failing to appear or surrender and
additional punishment may be imposed. If you are convicted of:
              (1) An offense punishable by death, life imprisonment, or imprisonment for a term
                     of fifteen years or more - you will be fined not more than $250,000 or
                     imprisoned for not more than l0 years, or both;
              (2) An offense punishable by imprisonment for a term of five years or more, but
                     less than fifteen years - you will be fined not more than $250,000 or imprisoned
                     for not more than five years, or both;
              (3) Any other felony - you will be fined not more than $250,000 or imprisoned not
                     more than two years, or both;
              (4) A misdemeanor - you will be fined not more than $100,000 or imprisoned not
                     more than one year, or both.
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to
any other sentence you receive. In addition, a failure to appear or surrender may result in the
forfeiture of any bond posted.

                                     Acknowledgment of the Defendant

         I acknowledge that I am the defendant in this case  and that I am aware of the conditions
   release. I promise to obey all conditions of release, to appear as directed, and surrender to
       any sentence imposed. I am aware of the penalties and sanctions set forth above.



        Defendant's Signature

  \r'.rSr0blQ trxtJ
            Cin and State



Page | 5
              CASE 0:20-cr-00180-ECT Doc. 13 Filed 09/21/20 Page 6 of 6

AO l99C (Rev. 09/08) Advice of Penalties                                                 Marc Bell Gonzales


                                  Directions to the United States Marshal

       x             The defendant is ORDERED released after processing.


       n             The United States Marshal is ORDERED to keep the defendant in custody until
                     notified by the clerk orjudge that the defendant has posted bond and/or
                     complied with all other conditions for release. If still in custody, the defendant
                     must be produced before the appropriate judge at the time and place specified.

       tr            The United States Marshal is ORDERED to keep the defendant in custody until
                     notified by the U.S. Probation and Pretrial Services Office that a halfway house
                     bed is available. If still in custody, the defendant must be produced before the
                     appropriate judge at the time and place specified.




                                               4-> ^.fmbr-?t4/-
                                                      al Offi gnature
                                                          Judi ci       c e1's S i




                                                      U.S. District Judse Eric C. Tostrud
                                                           Printed Name and Title




DISTzuBUTION: COURT          DEFENDANT PRETRIAL SERVICES     U.S.   ATTORNEY    U.S. MARSHAL




Page | 6
